Citation Nr: 1106369	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for a neck disorder, to 
include shell fragmentation wounds.

2.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for shell fragmentation 
wounds of the bilateral legs.

3.  Entitlement to a compensable evaluation for tension 
headaches.

4.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to initial evaluations in excess of 10 percent 
for bilateral peripheral neuropathy of the lower extremities.

6.  Entitlement to the assignment of an effective date prior to 
May 19, 2006, for 10 percent evaluations for bilateral peripheral 
neuropathy of the lower extremities.

7.  Entitlement to the assignment of an effective date prior to 
May 19, 2006, for 70 percent evaluation for PTSD.

8.  Entitlement to the assignment of an effective date earlier 
than May 19, 2006, for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

9.  Entitlement to the assignment of a date prior to May 19, 
2006, for basic eligibility to Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to August 
1970 and February 1974 to December 1975.  He received the Purple 
Heart medal for his heroic service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008, May 2009, December 2009, February 
2010, and April 2010 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim for increase of his service-connected 
PTSD and diabetes mellitus on May 19, 2006.  In a July 2007 
rating decision, he was increased to 50 percent disabling for his 
PTSD and was granted service connection for bilateral peripheral 
neuropathy, with each lower extremity assigned a noncompensable 
evaluation.  While the Veteran submitted an October 2007 
communication requesting that his disabilities be reevaluated, he 
did not express disagreement with the July 2007 rating action, 
and that determination became final.  38 U.S.C.A. § 7105.

In a May 2009 rating decision, the Veteran's PTSD was increased 
to 70 percent disabling, effective October 10, 2007, and his 
bilateral peripheral neuropathy was increased to 10 percent, 
bilaterally, effective October 10, 2007.  In July 2009, the 
Veteran submitted a notice of disagreement as to both the rating 
percentages and effective dates assigned for the PTSD and 
bilateral peripheral neuropathy disabilities.

In a December 2009 statement of the case, the RO addressed only 
the effective date issues of the PTSD and bilateral peripheral 
neuropathy claims; at that time, the RO changed the Veteran's 
effective dates to August 8, 2006, for the 70 percent evaluation 
for PTSD, and to May 19, 2006, for the 10 percent evaluations for 
peripheral neuropathy.  The Veteran filed a substantive appeal, 
VA Form 9, in December 2009, perfecting the appeal for the 
effective date issues for PTSD and bilateral peripheral 
neuropathy.  

In a February 2010 rating decision, the RO continued a 
noncompensable evaluation for tension headaches and denied 
entitlement to TDIU.  In an April 2010 rating decision, an 
effective date of May 19, 2006, was assigned for the 70 percent 
evaluation for PTSD, and entitlement was granted for both TDIU 
and basic eligibility for Dependents' Educational Benefits, 
effective May 19, 2006.  

The Veteran submitted a notice of disagreement with the effective 
dates assigned for his PTSD, TDIU, and Educational benefits, as 
well as his evaluation for tension headaches, in May 2010 notices 
of disagreement.  In two separate statements of the case issued 
in September 2010, a compensable evaluation for tension headaches 
and earlier effective dates for TDIU and Educational Benefits 
were again denied.  The Veteran submitted timely substantive 
appeals as to those issues in September 2010.  

In November 2010, the Veteran submitted another correspondence 
noting that he continued to disagree with the disability 
evaluations for his PTSD and bilateral peripheral neuropathy, but 
had not yet received a statement of the case as to those matters.

As to the shell fragmentation wounds claims, in a January 2008 
rating decision, a claim to reopen service connection for shell 
fragmentation wounds of the neck and bilateral legs was denied 
because no new and material evidence had been received.  
Additionally, an increased evaluation for diabetes mellitus was 
denied at that time.  The Veteran filed a timely notice of 
disagreement with that decision and a statement of the case as to 
those issues was issued in July 2008.  The Veteran submitted a 
July 2008 substantive appeal, VA Form 9, which only addressed the 
claim to reopen.  Accordingly, the increased evaluation claim for 
diabetes mellitus is not in appellate status and the Board does 
not have jurisdiction over that issue.  See 38 C.F.R. §§ 20.200, 
20.202 (2010).

The Board notes that the issue of service connection for a 
lumbar spine disability, to include as secondary to shell 
fragmentation wounds in service and as secondary to his 
claimed neck disorder, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of service connection for a neck disorder, to include 
shell fragmentation wounds, is considered reopened.  That claim, 
along with the claims of entitlement to increased evaluations for 
PTSD and for bilateral peripheral neuropathy of the lower 
extremities, and all of the earlier effective date claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The August 2004 rating decision, which denied service 
connection for shell fragmentation wounds of the neck and 
bilateral legs, is final.

2.  The evidence received since August 2004 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim for a neck disorder, to include shell 
fragmentation wounds, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence received since August 2004 does not relate to 
unestablished facts necessary to substantiate the claim for shell 
fragmentation wounds of the bilateral legs, and does not raise a 
reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence demonstrates that the 
Veteran's tension headaches more closely approximate less 
frequent attacks, with headaches that occur less than once every 
two months though such headaches are prostrating in nature and 
prevent activities of daily living until they resolve.


CONCLUSIONS OF LAW
	
1.  New and material evidence has been received, and the claim of 
entitlement to service connection for a neck disorder, to include 
shell fragmentation wounds, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence having not been received, the 
criteria for reopening a claim of entitlement to service 
connection for shell fragmentation wounds of the bilateral legs 
have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a compensable evaluation for tension 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been received to reopen the 
claim for service connection for a neck disorder, to include 
shell fragmentation wounds, and the finding that a remand for 
additional development of the claim on the merits is required, no 
further discussion of VCAA compliance of that issue is required 
as to that issue.

Regarding the claim to reopen service connection for shell 
fragmentation wounds of the bilateral legs, the Board notes that 
in claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in April 2007 that explained 
the definitions of new and material evidence.  However, that 
letter only referenced a neck disability, with no mention of the 
bilateral legs and thus cannot be deemed satisfactory notice for 
this reason.  A subsequent November 2007 notice letter is 
deficient for the same reason.  In any event, the notice defect 
is not deemed prejudicial here.  Indeed, for the January 2008 
rating decision, a reasonable person would understand what 
evidence was required to reopen the previously denied bilateral 
leg claim.  Thus, the notice defect here did not affect the 
essential fairness of the adjudication.  

Further regarding the duty to notify, in July 2007 the Veteran 
was sent a letter information as to what evidence was required to 
substantiate the claim for increased evaluation for tension 
headaches.  Additionally, the April 2007, July 2007 and November 
2007 letters all informed the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date, and of the division of responsibilities between 
VA and a claimant in developing an appeal.  Accordingly, no 
further development is required with respect to the duty to 
notify as to the issues decided herein.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  Moreover, 
the Veteran's statements in support of the claims are of record.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of his claims herein decided.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claims to Reopen Service Connection for Neck Disorder and 
Bilateral Lower Legs

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Regarding claims to reopen, a decision of the RO becomes final 
and is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice of 
the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010).  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



Analysis of Neck Disorder

In this case, a claim of service connection for a neck disorder 
was denied in an August 2004 rating decision, and the Veteran was 
notified of that determination in September 2004.  The Veteran 
filed a notice of disagreement with that determination in 
November 2004; however, he withdrew his appeal of that issue in a 
May 2005 correspondence.  Accordingly, that August 2004 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  Therefore, new and material evidence 
is required to reopen the claim, regardless of how the RO 
characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In the August 2004 rating decision, the RO denied service 
connection because the evidence did not demonstrate that the 
Veteran sustained any chronic residuals as a result of the 
shrapnel wounds sustained in the Republic of Vietnam and that 
such wounds were superficial in nature.  Additionally, it 
appeared that the Veteran had been in several post-service motor 
vehicle accidents, with his currently diagnosed cervical spine 
arthritis beginning post service in 1985.  Thus, the evidence 
received since that time should directly relate to whether the 
Veteran's current diagnosis is related to military service, 
including his shrapnel wounds sustained in service.  The Board 
finds that such new and material evidence has been received here.

The evidence received since the last final August 2004 rating 
decision include VA treatment records, particularly from August 
2006, which demonstrate that the Veteran had a rocket-propelled 
grenade land in front of him, and as a result of such shock, he 
reportedly hyper extended his neck at that time.  He reported 
that he had a sore neck and neck pain for approximately 2 months 
after that incident, but that after 3 months the pain began to 
dissipate.  He further reported that he has had persistent neck 
pain and that he has been told that he had damage to the middle 
part of his cervical spine.  The VA neurosurgeon indicated at 
that time that the incident in service "could be a competent 
producing cause of what [he saw] today[, and he thought] there 
[was] little doubt that there [was] a good likelihood that [the 
Veteran] sustained probably some small anterior body fracture at 
the time of the injury, and it could very well be" the cause of 
the Veteran's cervical spine problems.  

Moreover, in his July 2008 substantive appeal, the Veteran stated 
that his neck problem was 36 years old and was due to being hit 
by a rocket-propelled grenade which threw him to the ground 
during his service in the Republic of Vietnam.  He further 
indicated in a January 2009 statement that he has metal in his 
neck from the incident in service, and that he had specifically 
been told by a doctor that he had an "artifact" in his neck.

The above evidence relates directly to both whether the Veteran 
sustained a chronic injury in service as well as whether such 
current cervical spine problems are due to the in-service 
incident.  Thus, the evidence received since August 2004 is 
neither cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of service connection for 
a neck disorder, to include shell fragmentation wounds.  
Accordingly, the Board finds that the evidence received since 
August 2004 is new and material, and the Veteran's claim of 
service connection for a neck disorder, to include shell 
fragmentation wounds, is reopened.  See 38 C.F.R. § 3.156(a).  

Analysis of Bilateral Lower Legs

In this case, a claim of service connection for shell 
fragmentation wounds of the bilateral legs was denied in an 
August 2004 rating decision, and the Veteran was notified of that 
determination in September 2004.  He filed a notice of 
disagreement with that determination in November 2004; however, 
he withdrew his appeal of that issue in a May 2005 
correspondence.  Accordingly, that August 2004 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).  Therefore, new and material evidence is required 
to reopen the claim, regardless of how the RO characterized the 
issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the August 2004 rating decision, the RO denied service 
connection because the evidence did not demonstrate that the 
Veteran sustained any chronic residuals as a result of the 
shrapnel wounds sustained in the Republic of Vietnam and that 
such wounds were superficial in nature.  Additionally, the 
clinical evidence of record did not demonstrate that any 
bilateral leg or knee disability had been clinically diagnosed 
that was related to the claimed shell fragmentation wounds.  
Thus, the evidence received since that time should directly 
relate to whether the Veteran has a current diagnosis of any 
bilateral leg disability that is the result shrapnel wounds 
during military service.  The Board finds that such new and 
material evidence has not been received in this case and thus the 
claim to reopen is denied.

The evidence of record prior to the August 2004 rating decision 
indicated that the Veteran had been injured in the Republic of 
Vietnam and that he received the Purple Heart medal for such 
injuries.  He had reported that such injuries were due to a 
rocket-propelled grenade that had exploded in front of him and 
that he sustained shrapnel injuries.  He did not seek treatment 
for those shrapnel wounds in service, though he stated that he 
was "tagged" by a corpsman immediately after the incident.  The 
service treatment records are void of any treatment for any 
bilateral knee or leg shrapnel wounds in service.  

The Veteran filed a claim of service connection for shell 
fragmentation wounds of the left side in 1978.  Service 
connection was denied at that time because no shrapnel wounds of 
the "left side" were found.  Additionally, no chronic left knee 
disability was shown at that time.  The Veteran failed to report 
for a VA examination in August 1978.  

Private treatment records and VA treatment records prior to 
August 2004 did not demonstrate any complaint of, treatment for, 
or diagnosis of any bilateral knee or leg disability or shrapnel 
wound.  

The evidence of record following the August 2004 includes 
previously submitted private and VA treatment records, as well as 
new private and VA treatment records.  None of these records 
demonstrate any complaint of, treatment for, or diagnosis of any 
bilateral knee or leg disability or shrapnel wounds.  The Veteran 
has been diagnosed and treated for diabetic peripheral neuropathy 
of his lower extremities throughout the appeal period.  This 
disorder is currently service connected and associated with the 
Veteran's service-connected diabetes mellitus, type II.

Also submitted following the August 2004 rating decision is the 
Veteran's withdrawal of his appeal of this issue in May 2005, 
that withdrawal indicated his awareness that there was no medical 
treatment furnished during service for any shrapnel injuries to 
this lower extremities, and that he did not have any residual 
retained fragments or scars that were directly related to the 
wounds he sustained.  He stated that this was notwithstanding the 
concession that he was injured in service and received a Purple 
Heart medal.

The Board finds that while there may be new evidence submitted in 
this case, such evidence is not material because it does not 
demonstrate any bilateral knee or leg disability which is 
resultant of shell fragmentation wounds in service.  The evidence 
clearly demonstrates that the Veteran has bilateral leg 
disabilities due to peripheral neuropathy.  However, such are 
already service-connected as associated with diabetes mellitus.  
There is no other evidence of any other bilateral leg disability 
throughout the record.  

Thus, while the Veteran is shown to have been injured by a 
rocket-propelled grenade during his service in the Republic of 
Vietnam-earning him a Purple Heart medal for his heroic actions 
in combat-there is no evidence of any current disability 
associated with those injuries, which is the evidence material to 
the instant claim.  In fact, the Veteran conceded in his May 2005 
statement that he has no such bilateral leg disabilities as a 
result of his shrapnel wounds in service.  Moreover, no such 
disability has been shown by the evidence since that time.

Accordingly, the Board finds that the evidence received since 
August 2004 fails to establish an unsubstantiated fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  The Board has also considered whether the new 
evidence, when considered with the old, raises a reasonable 
possibility of relation to service such that a medical opinion is 
necessary in this case; however, such a duty to assist is not 
warranted in this case.  See Shade v. Shinseki, 24 Vet. App. 110 
(2010).

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).
 
Claim for Increased Evaluation of Tension Headaches

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran filed his claim of entitlement to an increased 
evaluation for his tension headaches in October 2007.  He asserts 
on appeal that he is entitled to a higher evaluation for his 
service-connected tension headaches.  He is currently assigned a 
noncompensable evaluation for his tension headaches under 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a noncompensable evaluation is 
assigned for less frequent attacks.  A 10 percent evaluation is 
warranted when there is evidence of characteristic prostrating 
attacks averaging once every two months over the past several 
months.  A 30 percent evaluation is applicable when there are 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  A 50 percent evaluation is 
applicable when there are very frequent completely prostrating 
and prolonged attacks which are productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).

The Board notes that the private and VA treatment records do not 
show any current treatment or complaints of any headaches 
throughout the appeal period.  

The Veteran underwent a VA examination for his tension headaches 
in August 2009.  At that time, he reported that his headaches 
have continued and that his neck surgery did not improve his 
headache condition.  He stated that he has had one migraine since 
July 2009, at which time he had photophobia and sound-
sensitivity.  He stated that during headaches, he must go into a 
darkened room and sit up.  He is unable to lie down until his 
headache passes.  The VA examiner noted that the Veteran had less 
than one migraine every two months, and that most attacks were 
prostrating, lasting one to two days.  The Veteran did not treat 
his headaches with any medication.  The VA examiner concluded 
that when the Veteran has a migraine headache, he was unable to 
perform any of his activities of daily living until it subsided.  
Once the migraine passed, the Veteran could resume his activities 
of daily living consistent with his other medical issues.

Given the foregoing evidence, the Board finds that the Veteran's 
tension headaches do not warrant an increased evaluation.  The 
preponderance of the evidence demonstrates that the Veteran has 
never sought any treatment for his headache disorder throughout 
the appeal period.  Moreover, the Veteran's prostrating 
headaches, while preventing all activities of daily living, 
occurred less than once every two months.  Such is consistent 
both with the clinical evidence of record, as well as the 
Veteran's own report of frequency as provided during his VA 
examination.  Indeed, he noted that he had only had one headache 
in the last two months at that time.  

Accordingly, the Board finds that the preponderance of the 
evidence of record reveals a disability picture which more 
closely approximates less frequent attacks because such attacks 
do not occur more often than once every two months, as required 
for a compensable evaluation under Diagnostic Code 8100.  Thus, a 
compensable evaluation for tension headaches must be denied.  See 
38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 115-
116.  When either of those elements has been satisfied, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected tension headaches, but 
the medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder.  As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order. 

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In this case, the 
evidence of record demonstrates that the Veteran has already been 
awarded entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

New and material evidence having been received, the claim of 
service connection for a neck disorder, to include shell 
fragmentation wounds, is reopened, and to that extent only is the 
appeal granted.

New and material evidence having not been received, the claim to 
reopen service connection for shell fragmentation wounds of the 
bilateral legs is denied.

A compensable evaluation for tension headaches is denied.


REMAND

The Veteran was granted an increased evaluation for his bilateral 
peripheral neuropathy and PTSD in a May 2009 rating decision, to 
10 percent bilaterally and 70 percent, respectively.  In a July 
2009 notice of disagreement, he contested both the effective 
dates and the rating percentages assigned with respect to those 
disabilities.  However, the December 2007 statement of the case 
only addressed the challenge to the effective dates assigned for 
those disability ratings.  To date, no statement of the case has 
been issued pertaining to the Veteran's disagreements with his 
assigned 10 percent evaluations for his bilateral peripheral 
neuropathy and his assigned 70 percent evaluation for PTSD.  
Accordingly, VA has a duty to issue a statement of the case on 
those issues so that the Veteran may complete an appeal by filing 
a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, a remand is necessary as to these issues.

With respect to the Veteran's earlier effective date claims, the 
Board notes that such are predicated on the outcome of the 
increased evaluation claims for PTSD and bilateral peripheral 
neuropathy, in part due to the "one year" rule under 38 C.F.R. 
§ 3.400(o)(2).  Such issues are therefore inextricably 
intertwined with those issues which are being remanded.  Under 
the circumstances, a decision by the Board on the Veteran's 
earlier effective date claims would be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Regarding the reopened claim for a neck disorder, the Board finds 
that a VA examination is necessary in this case.  Specifically, 
the Veteran has competently and credibly stated that he hyper 
extended his neck as a result of a rocket-propelled grenade blast 
in the Republic of Vietnam.  He has severe cervical spine 
arthritis and has had at least two neck surgeries since 2007.  
While the VA neurosurgeon stated that the Veteran's neck problems 
could be related to service, the Board notes that such an opinion 
is inadequate because the language is speculative in nature.  See 
Tirpak v. v. Derwinski, 2 Vet. App. 609 (1992).  Thus, the 
evidence raises a reasonable possibility of relation to service, 
and a medical opinion is necessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 
38 C.F.R. § 19.26 (2010), including issuance 
of a statement of the case, so that the 
Veteran may have the opportunity to complete 
an appeal on his increased evaluation claims 
for PTSD and bilateral peripheral neuropathy 
(if he so desires) by filing a timely 
substantive appeal.  The issues should be 
returned to the Board only if a timely 
substantive appeal is received. 

2.  Obtain all relevant VA treatment records 
from the Columbia, Missouri VA Medical 
Center, or any other VA facility which may 
have treated the Veteran, since April 2009 
and associate those documents with the claims 
file.

3.  Following the completion of the above 
development to the extent possible, schedule 
the Veteran for a VA orthopedic examination 
in order to determine the nature of the 
claimed cervical spine disorder and to obtain 
an opinion as to whether such is related to 
service.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary, including x-rays, 
should be conducted and the results reported 
in detail.  

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any cervical 
spine disorder, to include any arthritic 
condition thereof, found.  The VA examiner 
should then provide an opinion as to whether 
the Veteran's cervical spine disorder more 
likely, less likely or at least as likely as 
not (50 percent or greater probability) arose 
during or are otherwise related to his 
military service.  

In so discussing, the examiner should 
specifically address the Veteran's rocket-
propelled grenade incident during service, 
which the Veteran claims hyperextended his 
neck.  The examiner should also discuss the 
Veteran's report that such subsequently 
appeared to resolve within 3 months of the 
injury, as well as the Veteran's contention 
that there is an "artifact" in his neck 
that is causing his cervical spine disorder.  
The examiner should take as conclusive fact 
that the Veteran was wounded in service with 
shrapnel from a rocket-propelled grenade 
attack in the Republic of Vietnam.  The VA 
examiner is asked to clarify the VA 
neurosurgeon's opinion, as stated in the 
August 2006 treatment note.

The examiner also must discuss the evidence 
of record which demonstrates that within 3 
months of discharge from service, in November 
1970, the Veteran was in a motor vehicle 
accident, and that it appears such resulted 
in a spinal fusion in 1970 or 1971.  
Moreover, the VA examiner should further 
discuss the February 2004 letter from Dr. 
L.M.S. which notes that the current cervical 
spine arthritis does not appear to have had 
its onset until 1985.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for a neck disorder, to include 
shell fragmentation wounds, and his earlier 
effective date claims for his evaluations of 
PTSD and peripheral neuropathy of the lower 
extremities, as well as his entitlement to 
TDIU and basic eligibility for Dependent's 
Educational Assistance benefits.  The earlier 
effective dates should not be readjudicated 
until such time has been given the Veteran to 
complete his appeal for increased evaluations 
for his PTSD and bilateral peripheral 
neuropathy.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


